Citation Nr: 1046438	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-01 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Albuquerque, New Mexico 
(RO).  

The issue of service connection for an acquired psychiatric 
disorder, claimed as posttraumatic stress disorder (PTSD), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  A July 2001 rating decision denied service connection for 
PTSD, and the Veteran did not appeal that decision.

2.  Evidence received since the time of the final July 2001 
rating decision raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for PTSD is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2000, VA's duty to notify claimants of information and 
evidence necessary to substantiate the claim and redefined its 
duty to assist in obtaining such evidence were enhanced.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable 
disposition of the action here, the Board need not assess VA's 
compliance with its duties to notify and to assist in the context 
of the issue of whether new and material evidence has been 
submitted to reopen the claim.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and material 
evidence be presented or secured since the last final 
disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
inservice incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed inservice disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to 
VA.  Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).

The RO last denied service connection for PTSD in July 2001, and 
notified the Veteran of the decision that same month.  The rating 
decision was not appealed and that decision is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The basis for the prior 
denial of service connection for PTSD was that the Veteran was 
found not to be a combat veteran; no independent corroborating 
evidence of the appellant's stressor was of record; and no 
confirmed diagnosis of PTSD was of record.

Effective July 13, 2010, the regulations governing PTSD were 
amended.  75 Fed. Reg. 39,843-52 (July 13, 2010).  This amendment 
eliminates the requirement for corroborating that the claimed 
inservice stressor occurred if a stressor claimed by a claimant 
is related to the claimant's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the claimant's symptoms are related to 
the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
claimant's service.  Id.  For claims to reopen a previously 
denied service connection PTSD claim, new and material evidence 
will be required as the regulatory amendment is not considered a 
liberalizing rule under 38 C.F.R. § 3.114.  To reopen a claim 
under new § 3.304(f) (3), VA will accept a veteran's lay 
statement regarding an inservice stressor-"fear of hostile 
military or terrorist activity"-as sufficient to constitute new 
and material evidence for the purpose of reopening a previously 
denied claim, if the Veteran's record otherwise shows service in 
a location involving exposure to "hostile military or terrorist 
activity."  VA Training Letter 10-05.  If review of the record 
discloses a previously submitted lay statement demonstrating 
"fear of hostile military or terrorist activity," such 
statement will be sufficient for reopening a claim if the 
Veteran's record otherwise demonstrates service in a location 
involving exposure to "hostile military or terrorist activity."  
Id.

The July 2001 rating decision was predicated on the lack of 
stressor verification of the Veteran's Vietnam experiences, the 
specifics of which he asserts he cannot remember due to the 
amnesia which he claims is a manifestation of his PTSD.  However, 
in his April 2008 statement, he indicated that he witnessed an 
explosion of officers' quarters in Saigon between September 1970 
and October 1971, wherein he had fear of hostile military 
activity.  This statement is new and relates to one of the bases 
on which his claim had previously been denied; although there are 
no diagnoses of PTSD based on this stressor, and no confirmation 
of his participation in combat, to reopen a claim only requires 
that new and material evidence pertinent to one basis of the 
previous denial be submitted.  Velez v. Shinseki, 23 Vet. App. 
199 (2009).  

The Veteran's April 2008 statement pertains to a claimed stressor 
and to his fear of hostile military activity; it is both "new," 
as it was not previously considered by VA, and "material," as 
it goes to the reason for the prior denial, and raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
reopening the claim for service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the Veteran's 
claim for entitlement to service connection for PTSD is reopened, 
and to that extent only, the appeal is granted.


REMAND

A claim for service connection for PTSD under the newly revised 
regulations requires that the PTSD diagnosis be based on one or 
more stressor events and made by a VA professional or a mental 
health professional with whom VA has contracted.  38 C.F.R. 
§ 3.304 (f).  The Veteran's Department of Defense Form DD-214, 
Armed Forces of the United States Report of Transfer of 
Discharge, reflects that he served 13 months of service in 
Vietnam, and his April 2008 statement reflects his claimed 
stressor of seeing an officers' quarters building blown up in 
downtown Saigon during that period of time.  However, although 
the record reflects numerous occasions on which PTSD was 
diagnosed, none of those diagnoses are based on the claimed 
stressor in question.  For the Board to determine whether the 
Veteran's PTSD is a result of the claimed stressor event would be 
improper, as it is prohibited from making conclusions based on 
its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, remand is required so that the Veteran 
may be examined by a VA mental health professional in conjunction 
with his claim.

Accordingly, the issue of service connection for an acquired 
psychiatric disorder, claimed as PTSD, is REMANDED for the 
following actions:

1.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of all psychiatric 
disorders found.  The report of examination must 
include a detailed account of all manifestations of 
the psychiatric disorders found to be present.  All 
necessary tests must be conducted and the examiner 
must review the results of any testing prior to 
completion of the report.  The claims file and a copy 
of this Remand must be made available to the examiner 
in conjunction with the examination.  The examiner 
must integrate the previous psychiatric findings and 
diagnoses of current findings to obtain a true 
picture of the nature of the Veteran's psychiatric 
status. 

If the diagnosis of PTSD is deemed appropriate, the 
examiner must specify whether the Veteran's claimed 
stressor, as noted in his April 2008 statement, is 
sufficient to cause PTSD in the Veteran.  If a 
diagnosis or diagnoses other than PTSD is deemed 
appropriate, the examiner must state whether the 
other diagnosed disorder(s) are related to the 
Veteran's military service.  A complete rationale for 
all opinions must be provided, citing to current 
clinical findings and/or claims file documents, as 
appropriate.  

2.  Notify the Veteran that it is his responsibility 
to report for the examination and to cooperate in the 
development of the claim.  The consequences for 
failure to report for a VA examination without good 
cause may include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  If the Veteran does not report 
for the aforementioned examination, obtain 
documentation showing that notice scheduling the 
examination was sent to the last known address of 
record, and indicate whether any notice that was sent 
was returned as undeliverable.

3.  After undertaking the development above, 
readjudicate the Veteran's claim.  If the benefit 
sought on appeal remains denied, provide a 
supplemental statement of the case to the Veteran and 
his representative, and an appropriate period of time 
in which to respond.  Thereafter, return the appeal 
to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


